Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: the inclusion of “101” is a typo.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “as coupled” should be “is coupled”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “pin coupled” should be “pin is coupled”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
Claim 1 is replete with indefinite language. The particular issues mentioned below are merely exemplary, but all indefinite language in the claim must be corrected.
In line 9 “attaches to a vehicle and boat” is unclear as to whether it is a structural or functional limitation and also is unclear as to whether it is meant to require alternative attachment to one of these structures or if it requires simultaneous attachment to both a vehicle and a boat. In lines 11-12 “the pair of extended members of the pivoting support arm” lacks antecedent basis.  In line 14, “a pair of extended members out from its base” is unclear in scope. In line 15, “the sliding support arm” lacks antecedent basis; in line 20 “passing the protruding member” is unclear and should probably be “passing through the protruding member”. In line 16 the reference to “engage a retaining slot” is unclear as to whether it requires a second slot or refers to the slot created by the c-shape of the sliding attachment support. In line 22 “a second c-clamp attaches to a vehicle and boat” is unclear as to whether it structurally or only functionally requires the vehicle and boat, if the vehicle and boat must be a different/separate vehicle and boat from the one(s) that the first c-clamp attaches to, or if it has some other scope (and it is additionally unclear whether the “vehicle and boat” is meant to indicate attachment to either or if it requires simultaneous attachment to both a vehicle and a boat).
With Respect to Claims 2-5  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: U.S. Patent #8,561,960 discloses a somewhat similar pivoting mount structure, but lacks the pair of c-clamps, sliding attachment support, and various other structures as recited in the claims; US. Patent #10,865,015 discloses a similar cooler mount with a back support member and base support surface, but lacks the c-clamps, pivoting support arm, sliding attachment support, and other structures as they are recited in detail in the claims; U.S. Patent Publication #2014/0144961 discloses a pair of C-clamps securing a cooler to a vehicle, but lacks the pivoting support arm or sliding attachment support as recited in the claims; additionally there is insufficient motivation based on the current art of record to modify the prior art structures to arrive at the claimed invention absent impermissible hindsight.  
It is noted that the mere fact that all individual aspects were individually known in the art “is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). ‘‘‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006))”(MPEP 2143.01(IV)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734